DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Claims 1 and 3-20 remain in condition for allowance for reasons cited in 30 December 2020 notice of allowability. The 10 March 2021 IDS has been considered.
	
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Yonehara et al. (US 2003/0186449) discloses a method for measuring a glycoprotein in a sample comprising denaturing a protein  (hemoglobin or Hb) in the sample (blood) (paragraph [0003]); mixing the sample (blood) and a single reagent (a reagent containing potassium ferricyanide and potassium cyanide) (paragraph [0003]), wherein the mixing comprises reacting a glycoprotein (glycated Hb) in the sample with amadoriase (fructosyl amino acid oxidase) (see paragraph [0016]) to allow a color forming agent (tetrazolium) to produce a color (paragraph [0019]); and measuring an absorbance of the sample after the denaturing and mixing, and calculating a glycoprotein level (paragraphs [0020] and [0104]). Amadoriase is equivalent to a fructosyl peptide oxidase as evidenced by Applicant’s admitted prior art (see Applicant’s specification paragraph [0005], line 13 in reference to Japanese Patent No. 4231668).
single reagent which contains a denaturant, color forming agent, and amadoriase. While the prior art discloses a reagent containing a color forming agent (tetrazolium (paragraph [0019]) and amadoriase (fructosyl amino acid oxidase) (paragraph [0016]), the prior art is silent on a denaturant and therefore the claimed invention defines over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5, paragraphs 2-3, filed 09 December 2020, with respect to the double patenting rejection of claims 2, 7, 8, and 10-11 have been fully considered and are persuasive. The amended claims of 12/09/2020 no longer require a provisional double rejection, and the provisional double patenting rejections of 27 August 2020 have been withdrawn and no longer apply to the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797